        Case 17-15611-jkf    Doc 81    Filed 02/27/19 Entered 02/27/19 14:29:13        Desc Main
                                       Document      Page 1 of 2


                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       IN RE:                                    : Chapter 13
             Mathai, Kurian
                  Debtor                         : 17-15611

            ORDER DISMISSING CHAPTER 13 CASE AND SETTING DEADLINE FOR
             APPLICATIONS FOR ALLOWANCE OF ADMINISTRATIVE EXPENSES

       AND NOW, upon consideration of the Motion to Dismiss Case filed by Scott Waterman
       Trustee ,Standing Trustee ("the Trustee"), and after notice and hearing, it is hereby
       ORDERED that:

       1. This chapter 13 bankruptcy case is DISMISSED.

       2. Counsel for the Debtor shall file a master mailing list with the Clerk of the Bankruptcy
       Court if such has not been previously filed.

       3. Any wage orders previously entered are VACATED.

       4. Pursuant to 11 U.S.C. §349(b)(3), the undistributed chapter 13 plan payments in the
       possession of the Trustee shall not revest in the entity in which such property was
       vested immediately before the commencement of the case. All other property of the
       estate shall revest pursuant to 11 U.S.C. §349(b)(3).

       5. All applications for allowance of administrative expenses (including applications for
       allowance of professional fees) shall be filed within twenty-one (21) days of the entry of
       this Order.

       6. Promptly after the expiration of the time period set forth in #5 above, Counsel
       for the Debtor shall file either: (a) a Certification of No Response confirming that
       neither an objection to the proposed compensation nor an application for administrative
       expense has been filed or (b)certify that such applications have been filed (after which
       the Clerk shall schedule a hearing on all such applications).

       7. If no Certification, as required above in Paragraph 6 has been entered on the docket
       within sixty three (63) days of the entry of this Order, then the Standing Trustee shall:
       (a) if any applications for administrative expenses other than Debtor's Counsel's have
       been filed, request a hearing thereon or (b) if no such applications have been filed,
       return the undistributed chapter 13 payments in his possession to Debtor pursuant to
       11 U.S.C. § 1326(a)(2).

Date: February 27, 2019
       Dated:______________             ______________________________
                                               JEAN K. FITZSIMON
                                              BANKRUPTCY JUDGE
Case 17-15611-jkf   Doc 81   Filed 02/27/19 Entered 02/27/19 14:29:13   Desc Main
                             Document      Page 2 of 2


John L. McClain and Associates
Attorney at Law
PO Box 123
Narberth, PA 19072-0123

Mathai, Kurian
147 Wellington Rd.
Upper Darby, PA 19082

Scott Waterman Trustee
P.O. Box 680
Reading, PA 19606

ALL CREDITORS
